Title: From George Washington to Brigadier General George Clinton, 25 July 1777
From: Washington, George
To: Clinton, George



Dear Sir
Pompton Plains [N.J.] 25th July 1777

Yours of Yesterday reached me at this place. Considering the situation in which you say the hard Bread is, instead of bringing it forward,

I have directed Genl Sullivan’s and Lord Stirlings divisions to draw three days each before they leave King’s Ferry. If any remains after supplying them, it may be sent back to the Forts.
Whether the Enemy’s real design’s are southward or Eastward, in order to oppose them effectually, and to give proper support to Genl Schuyler, I shall be obliged to draw off a considerable part of the present Force from Peekskill, and there can be no substitutes but Militia, (under our present Circumstances) I think it would be expedient immediately to call in from One Thousand to fifteen hundred from the States of New York and Connecticut. The proportions I leave to be settled between Genl Putnam and yourself. I do not apprehend much danger from the Garrison that is left in New York, but were the posts up the River left in too defenceless a state it might be a temptation for them to seize them. I have desired Genl Putnam to make a demand of as many of the Connecticut Militia as you and he shall allot to them. I do not know what Number of Militia are at present in Service, but I do not mean one Thousand to fifteen hundred exclusive of them. That number altogether in addition to the Continental Troops will, in my opinion be sufficient. I am Dear Sir Yr most obt Servt

Go: Washington

